Citation Nr: 0842709	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-08 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a mental 
condition/psychological disorder.
 
2.  Entitlement to an increased rating in excess of 30 
percent for service-connected tinea versicolor.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and September 2006 rating 
decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.

The veteran testified before the undersigned at a Board 
hearing in Muskogee, Oklahoma.  A copy of the transcript is 
of record.


FINDINGS OF FACT

1.  In correspondence dated in October 2008, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeal of entitlement to service connection for 
mental condition/psychological disorder, including secondary 
service connection theories of entitlement.

2.  The competent evidence shows that, for the entire period 
of increased rating claim, the veteran's service-connected 
tinea versicolor has covered about 70 percent of the 
veteran's whole body.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met on the issue of service 
connection for mental condition/psychological disorder.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008). 

2.  The criteria for a higher disability rating of 60 percent 
for tinea versicolor have been met for the entire period of 
increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for a Psychological Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.             38 C.F.R. § 20.204.  The appellant 
has withdrawn the appeal of his claim of entitlement to 
service connection for a mental condition/psychological 
disorder in correspondence dated in October 2008.  In light 
of the foregoing, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this issue and the 
appeal as to the issue is dismissed.

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.



Rating  Criteria for Tinea Versicolor

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Multiple (staged) ratings may be assigned for different 
periods of time during the pendency of the appeal.  Staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The analysis in this decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, covering 
dermatitis or eczema, a 30 percent rating is warranted for 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted for more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  A 60 percent rating is the 
highest schedular disability rating provided under Diagnostic 
Code 7806.  

The only potentially applicable Diagnostic Codes addressing 
skin disabilities that afford a higher rating are Diagnostic 
Codes 7800 (disfigurement of the head, face, or neck) and 
7817 (exfoliative dermatitis (erythroderma)).  In this case, 
the evidence does not show that the veteran has any 
disfigurement of the head, face, or neck, as characterized by 
visible or palpable tissue loss.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  The veteran has also not been 
diagnosed with exfoliative dermatitis.  The Board finds that 
the most appropriate diagnostic code under which to rate the 
veteran's skin disability is Diagnostic Code 7806 because his 
current diagnosis is tinea versicolor, the veteran's symptoms 
associated with tinea versicolor are most similar to those 
associated with dermatitis and eczema, and rating under 
Diagnostic Code 7806 is more favorable to the veteran.  See 
38 C.F.R. § 4.118. 

Increased Rating Analysis

The veteran was afforded a VA (fee basis) skin examination in 
June 2006, in conjunction with the April 2006 claim for 
increased rating to tinea versicolor.  The veteran reported 
lesions that turned bright red from sunlight exposure, with 
occasional blisters.  Physical examination showed the 
presence of a skin disease consisting of lesions that were 
oval and hypopigmented over the arms, neck, torso, and legs.  
There was no ulceration, exfoliation, or crusting.  The VA 
fee basis examiner estimated that the lesions covered 20 
percent of the exposed area of the veteran's body, and about 
70 percent of the veteran's whole body.  There was no 
limitation of motion.  The VA fee basis examining physician 
agreed with the veteran's previous diagnoses of tinea 
versicolor.

Based on the  June 2006 VA examination report finding that 
the veteran's service-connected tinea versicolor covered 
about 70 percent of the veteran's whole body, the evidence 
demonstrates that the criteria for a 60 percent disability 
rating under Diagnostic Code 7806 have been met for the 
entire period of increased rating claim.   For these reasons, 
for the entire period of increased rating claim, an increased 
rating of 60 percent for the veteran's service-connected 
tinea versicolor is granted.  
38 C.F.R. § 4.118, Diagnostic Code 7806.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the veteran's symptoms remained constant throughout the 
course of the period on appeal and as such staged ratings are 
not warranted.  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected tinea versicolor has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of this disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
tinea versicolor under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

An increased rating of 60 percent for the veteran's service-
connected tinea versicolor is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


